DETAILED ACTION
	This action is a response to the filing on 10/5/2022. Examiner acknowledges the amendments made to claims 1-10 and 12-19 and the addition of claims 20-21. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments have overcome the prior art rejections, but have not resolved the double patenting rejections involving US 10,463,869 and US 9,981,143.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:
In claim 14, step a, “each said at least one temperature sensor” should be –said at least one temperature sensor--.
In claim 20, line 10, “...via said electrodes, heats said at least one region...” should be –…via said electrodes, is configured to heat said at least one region…--. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, and 10 of U.S. Patent No. 10,463,869. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,463,869 discloses species that anticipates the current genus claims.
Claims 7-10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, and 10 of U.S. Patent No. 9,981,143. Although the claims at issue are not identical, they are not patentably distinct from each other because US 9,981,143 discloses species that anticipates the current genus claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, step c recites “said system”. It is not clear if this references the “integrated system” of the preamble of the claim or the “control system” mentioned in line 8 of the claim.
Claims 13 and 14 inherit the deficiencies of claim 12 and are likewise rejected.
 Claim 13, step a recites “said system”. It is not clear if this references the “integrated system” of the preamble of the claim or the “control system” mentioned in line 8 of the claim.
Claim 14 inherits the deficiencies of claim 13 and are likewise rejected.
Claim 16 recites the limitation "said integrated system" in step f.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 inherits the deficiencies of claim 16 and are likewise rejected.
Claim 17, step a recites “said system”. It is not clear if this references the “integrated system” of the preamble of the claim, “a control system” mentioned in step e of claim 16, or “said integrated system” in step 4 of claim 16.
Claims 18 and 19 inherit the deficiencies of claim 17 and are likewise rejected.

Allowable Subject Matter
Claims 1-6 and 20-21 are allowed.
Claims 7-10 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record does not teach or suggest a device with the combination of components, as claimed by Applicant, that includes a plurality of electrodes in communication with and a radiofrequency (RF) diathermy device where the RF diathermy device is configured to communicate with said plurality of electrodes to heat at least a portion of said at least one region of mucosal tissue to a first predetermined temperature and at least another portion of said at least one region of mucosal tissue to a second predetermined temperature.
Claims 2-6 are dependent on allowed matter from claim 1 and are allowed.
  
 In regards to claim 7, the prior art of record does not teach or suggest a system, as claimed by Applicant, with the combination of components that include a control system configured to control said electromagnetic field generator and application of heat by said at least two electrodes.
Claims 8-10 and 12-14 are dependent on allowable matter and would be allowed once the double patenting rejection and/or 112 rejections are overcome.

In regards to claim 15, the prior art of record does not teach or suggest a system, as claimed by Applicant, with the combination of components that includes the following:
a plurality of electrodes and an RF generator configured to operate the plurality of electrodes, said operation of said electrodes configured to induce tissue diathermy;
wherein said system is configured to provide rejuvenation of said at least one said region of said patient’s mucosal tissue via a synergistic combination of said PEMF and said tissue diathermy,
wherein said plurality of electrodes are placeable on said at least one region of said patient's mucosal tissue; and
wherein said plurality of electrodes are configured to heat said at least one region of said patient’s mucosal tissue to a predetermined temperature.
Claims 16-19 are dependent on allowable matter from claim 15 and would be allowable once the double patenting and/or the 112 rejections are overcome.

In regards to claim 20, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the combination of components that includes the following:
a radiofrequency (RF) tissue diathermy device;
a plurality of electrodes in communication with the RF tissue diathermy device; and
a control system configured to control said pulsed electromagnetic frequency generator and application of heat by said electrodes;
wherein said RF tissue diathermy device, via said electrodes, heats said at least one region of mucosal tissue.
Claim 21 is dependent on allowed matter from claim 20 and is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791